Heffernan, J. (dissenting).
I dissent from the conclusion of the majority and vote to affirm the award of the State Industrial Board.
The deceased workman was employed by a corporation known as the Nu-Art Advertising Company from January to November, 1931. His work required him to clean engraving plates with benzol. The Board found that during the period of his employment the deceased contracted benzol poisoning which resulted in his disablement about June 1, 1932, and ultimately in death on January 11, 1933. This finding is sustained by the evidence.
Subsequently to November, 1931, the Nu-Art Advertising Company, the employer, ceased active operations and its business was taken over by the Parazin Printing Plate Company, a partnership consisting of the deceased and one "Vivian A. Stacy-Bush. Until he became disabled in June, 1932, the deceased performed the same services for the partnership which he had theretofore performed for the corporation, during which period he was exposed to benzol.
The Industrial Board awarded compensation against the Nu-Art Advertising Company as the last employer of decedent in accordance with section 44 of the Workmen’s Compensation Law. The pertinent provisions of that section are: “ The total compensation due shall be .recoverable from the employer who last employed the employee in the employment to the nature of which the disease was due and in which it was contracted. If, however, such disease was contracted while such employee was in the employment of a prior employer, the employer who is made liable for the total compensation as provided by this section, may appeal to the board for an apportionment of such compensation among the several employers who since the contraction of such disease shall have employed such employee in the employment to the nature of which the disease was due.”
The language of this section is not ambiguous. In plain and specific words it directs that compensation for an occupational disease shall be paid by the last employer.
In the case before us the decedent contracted the disease while in the employ of the Nu-Art Advertising Company. It is true, as stated by Mr. Justice Rhodes in his opinion, that at the time of *390his disablement he was not an employee. Parazin Printing Plate Company could not be classified as an employer because decedent was a partner in that venture. A partner cannot be an employee of the copartnership. (Matter of Lyle v. Lyle Cider & Vinegar Co., 243 N. Y. 257; LeClear v. Smith, 207 App. Div. 71; Matter of Duprea v. Duprea Brothers, 224 id. 673; Matter of Munter v. Ideal Peerless Laundry, 229 id. 56.)
I agree with Justice Rhodes that not only is disablement necessary in order to give rise to a claim for compensation but it must be the disablement of an employee. Who then was the last employer of decedent? The last employer who employed deceased as an employee was the Nu-Art Advertising Company. The imposition of an award against it is within the letter and the spirit of the section under consideration. If the construction which the majority has given this section is correct, an employee who contracts a disease in the course of his employment, and who subsequently leaves that employment and thereafter, while unemployed, becomes disabled or dies because of such disease, must be denied compensation. The employer in whose service the disease was contracted is thus absolved from all liability. If we adopt this view, an employer upon ascertaining that an employee has contracted an occupational disease in his service, may render himself immune from responsibility by dismissing the servant before he actually becomes disabled. I do not think the Legislature ever intended any such result. The purposes sought to be accomplished by compensation statutes become influential factors in the settlement of problems of construe-' tion and interpretation.
The Workmen’s Compensation Law is classed as remedial legislation and hence a spirit of liberality should characterize its interpretations in order to effectuate its intent and purpose. We are not concerned with the wisdom of or the justice of the section in question. Our only purpose is to ascertain the meaning and intent of the lawmakers. The intention of the lawmakers is the law. That intention is to be gathered from the necessity or reason of the enactment. In the construction of a statute we are not confined to the literal meaning of the words. When the intention can be collected from the statute words may be modified or altered so as to obviate all inconsistency with such intention. To give this statute the construction placed upon it by the majority produces an absurd and illogical result. When an incongruous consequence will result from a particular construction, that construction should be avoided, unless the meaning of the Legislature be so plain and manifest that avoidance is impossible. In the instant case there is nothing in the language used to indicate a legislative intent to *391deny compensation under the circumstances disclosed in this record. We should not seek some hidden meaning in the act at variance with the language used in order to deprive an injured workman, or his dependents, in the event of his decease, of the benefits of the Workmen’s Compensation Law.
Appellants urge that this statute is inequitable. That is an argument which should be addressed to the Legislature and not to the courts.
The award should be affirmed, with costs to the State Industrial Board.
Hill, P. J., concurs.
Award reversed and claim dismissed, with costs against the State Industrial Board.